                    IN THE UNITED STATES BANKRUPTCY COURT
                       FOR THE NORTHERN DISTRICT OF OHIO

In re:                                         )   Case No. 19-40267-jpg
                                               )
         California Palms, LLC,                )
                                               )   Chapter 11
         Debtor.                               )
                                               )
                                               )   Judge John P. Gustafson
                                               )
                                               )

     MOTION OF PENDER CAPITAL ASSET BASED LENDING FUND I, L.P. TO
CONTINUE THE APRIL 15, 2019 HEARINGS ON STATUS CONFERENCE [DOC. NO.
13] AND ITS MOTION OF PENDER CAPITAL ASSET BASED LENDING FUND I, L.P.
    (A) TO DISMISS THIS CHAPTER 11 PROCEEDING FOR CAUSE; OR, IN THE
     ALTERNATIVE, (B) FOR RELIEF FROM AUTOMATIC STAY [DOC. NO. 20]

         Pender Capital Asset Based Lending Fund I, L.P. (“Movant”) hereby respectfully moves

(“Continuance Motion”) this Court for a continuance of the Status Conference [Doc. No. 13] (the

“Status Conference”) and its Motion of Pender Capital Asset Based Lending Fund I, L.P. (A) to

Dismiss this Chapter 11 Proceeding for Cause; or, in the Alternative, (B) for Relief from

Automatic Stay [Doc. No. 20] (the “Motion to Dismiss”) both currently scheduled in the above-

referenced bankruptcy case for Monday, April 15, 2019, at 10:00 AM EDT (the “April 15th

Hearings”) to Monday, April 22, 2019, at 10:00 AM EDT or a date thereafter otherwise

convenient to the Court. Movant is requesting the continuance as lead counsel for Movant will

be out of state on April 15, 2019 and this Court has scheduled Movant’s Motion of Pender

Capital Asset Based Lending Fund I, L.P. for Determination that Debtor California Palms, LLC

Bankruptcy Case Is a Single Asset Real Estate Case Pursuant to Bankruptcy Code Section

101(51B) [Doc No. 21] for April 22, 2019, at 10:00 AM EDT.




19-40267-jpg       Doc 35   FILED 03/26/19     ENTERED 03/26/19 09:57:19          Page 1 of 4
       The United States Trustee (the “Trustee”) and the Debtor’s proposed counsel, Richard G.

Zellers, both indicated at the hearing on March 20 and by email on March 22 that they have no

objection to the continuance to April 22, 2019 at 10:00 AM EDT.

       WHEREFORE, Movant respectfully requests that this Court enter an order (i) granting

the Continuance Motion; (ii) continuing the April 15th Hearings until April 22, 2019 at 10:00

AM EDT or a date thereafter convenient to this Court; and (iii) granting Movant such other and

further relief to which they are justly entitled. A proposed order has been submitted to the Court

via its e-order upload.

Dated: March 26, 2019                               Respectfully submitted,

                                                    /s/ Nancy A. Valentine
                                                    Nancy A. Valentine (0069503)
                                                    Miller Canfield Paddock & Stone, PLC
                                                    1100 Superior Avenue East, Suite 1750
                                                    Cleveland, Ohio 44114
                                                    (216) 716-5044 (company)
                                                    (216) 716-5043 (fax)
                                                    valentinen@millercanfield.com

                                                    and

                                                    Ronald A. Spinner (Michigan P73198) (pro
                                                    hac)
                                                    150 West Jefferson, Suite 2500
                                                    Detroit, MI 48226
                                                    Phone: (313) 496-7668
                                                    Fax: (313) 496-7500
                                                    spinner@millercanfield.com

                                                    Attorneys for Pender Capital Asset Based
                                                    Lending Fund I, L.P.




                                                2



19-40267-jpg      Doc 35    FILED 03/26/19       ENTERED 03/26/19 09:57:19           Page 2 of 4
                                CERTIFICATE OF SERVICE

       I hereby certify that on March 26, 2019, a true and correct copy of the foregoing Motion

of Pender Capital Asset Based Lending Fund I, L.P. To Continue the April 15, 2019 Hearings on

Status Conference [Doc. No. 13] And Its Motion Of Pender Capital Asset Based Lending Fund I,

L.P. (A) To Dismiss This Chapter 11 Proceeding For Cause; Or, In The Alternative, (B) For

Relief From Automatic Stay [Doc. No. 20] was served upon the following in the manner

indicated:

Via the Court’s Electronic Case Filing System:

Sebastian Rucci SebRucci@gmail.com
Ronald A. Spinner spinner@millercanfield.com
United States Trustee (Registered address)@usdoj.gov
Nancy A. Valentine valentinen@millercanfield.com, waldroup@millercanfield.com
Tiiara N. A. Patton ust401 tiiara.patton@usdoj.gov
Richard G. Zellers zellersesq@gmail.com

And by First Class, U.S. Mail, postage prepaid, on the following as listed on the Debtor’s list of
its 20 largest unsecured claims:

Hypercore                        Law Office of Jeff Kurz          Vonage Business
P.O. Box 840964                  42 N. Phelps Street              3200 Windy Hill Rd, St 200
Dallas, TX 75284-0964            Youngstown, OH 44503-1130        East Atlanta, GA 30339-5640

AT&T                             Law Off Robert Schuerger         Ohio Edison
P.O. Box 5019                    81 S. 5th Street, Suite 400      76 S. Main Street
Carol Stream, IL 60197-5019      Columbus, OH 43215-4323          Akron, OH 44308-1817

Youngstown Water Dept.           Dominion Energy                  Law Office of James Vitullo
P.O. Box 6219                    P.O. Box 26785                   5232 Nashua Drive
Youngstown, OH 44501-6219        Richmond, VA 23261-6785          Austintown, OH 44515-5122

Ohio Bureau of Workers'
Compensation
Legal Division/Bankruptcy
Unit
PO Box 15567
Columbus, OH 43215-0567



                                                 3



19-40267-jpg     Doc 35     FILED 03/26/19       ENTERED 03/26/19 09:57:19          Page 3 of 4
                                            /s/ Nancy A. Valentine
                                            Nancy A. Valentine (0069503)
                                            One of the Attorneys for Pender Capital Asset
                                            Based Lending Fund I, L.P.


33294959.1\157569-00001




                                                4



19-40267-jpg          Doc 35   FILED 03/26/19   ENTERED 03/26/19 09:57:19    Page 4 of 4
